DETAILED ACTION
This office action is in response to an amendment filed 9/2/2022 wherein claims 16-34 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Response to Arguments
The amendments to the various claims removing the “means for” language from claims 24-29 are such that the claims no longer invoke interpretation under 35 U.S.C. 112(f).
The amendments correcting indefiniteness issues noted by the examiner in the previous office action are such that the prior rejection of claims 16-23 and 28-34 are rendered moot. However, newly amended language has caused additional indefiniteness issues, see below. 
Applicant’s arguments with respect to the rejections of claim(s) 16-34 under 35 U.S.C. 102 or 35 U.S.C. 103 have been considered but are directed to newly amended language, which is addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 30, lines 5-6 state “detecting the user initiated trigger occurrence”. There is no antecedent basis for said “user initiate trigger occurrence” and it is unclear as to how this language further limits the claim. Thus the metes and bounds of the claim cannot be determined, rendering it indefinite. 

In regard to claim 31, this claim is rejected as being dependent upon a previously rejected claim.

In regard to claim 32, lines 3-4 state “detecting a trajectory of a fired bullet or shotgun pellets relative the target trajectory”. There is no antecedent basis for said “target trajectory” and it is unclear as to how this language further limits the claim. Thus the metes and bounds of the claim cannot be determined, rendering it indefinite. 

In regard to claims 33 and 34, these claim are rejected as being dependent upon a previously rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 24, 30, and 34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pautler (US 2019/0056198).

In regard to claim 16, Pautler discloses a device for image capture and analysis of a shooting session [¶0006; optical tracking device captures and analyzes a target trajectory and presents the shooter with a very accurate analysis of the hit or miss pattern. ¶0023;  processor 210 will then perform a trajectory analysis using the setup information 208 and the image and rotation data], the device comprising: 
	one or more cameras [¶0023-¶0024; camera 302 records images or video (continuously or intermittently) while enabled], 
	a sensor for detecting commands from a user or shots fired by the user for activation [¶0023-¶0024; rotation measuring device 202 is constantly sampling and storing information in a rotating buffer where several seconds of data can be retrieved, when enabled by the user either through a button, voice command, specific gun orientation... shot detection function 206 detects that a shot has been fired by measuring a sudden acceleration of the gun in the axis of the barrel via an accelerometer or gyroscope, measuring the angular rates via a gyroscope, sensing an abrupt shift in the image via subsequent image comparisons, ... The processor 210 will then perform a trajectory analysis using the setup information 208 and the image and rotation data by using the inertial gun rate and data from the images to calculate the target... Recording can be enabled by activating a button or switch, when the gun senses it is pointed at or above the horizon based on accelerometer measurements... When the firing detector 306 senses the discharge of the shooting device, a number of images (N) are extracted from memory and passed to the target range logic 308 and target position logic 310], and 
	a processor [¶0026; Target position logic 310 is performed in processor 210] configured to: 
	detect a target [¶0026; Target position logic 310 is performed in processor 210 on all, some, or none (none if the target position is determined by non-optical means such as a radar or LIDAR) of the extracted images to produce an estimate of the target position], and 
	detect a change in motion characteristics of the detected target [¶0026-¶0030; rate of the target is measured in the preferred embodiment using changes in target location over time in a series of images in target rate logic 318 which can be an inertial linear velocity, angular velocity relative to the camera or gun, or inertial angular velocity... relative angular velocity of the target can be measured by comparing two or more successive images to determine how many pixels the target moved in a given time. ¶0023; processor 210 will then perform a trajectory analysis using the setup information 208 and the image and rotation data by using the inertial gun rate and data from the images to calculate the target relative rate with respect to the camera as well as range].
	Pautler discloses a device for capturing images while a shooter engages one or more targets and providing real-time feedback based thereon [¶0021]. At least one camera captures images before and after a shot is fired by the shooter wherein a sensor detecting user initiation and/or a sensor detecting a shot was fired can enable ("activate") various processes such as data retrieval and image capture. The image data is used to detect the target and additionally calculate the target's relative rate with respect to the camera. Thus Pautler anticipates the claim. 

In regard to claim 24, Pautler discloses a system for image capture and analysis of a shooting session [¶0006; optical tracking device captures and analyzes a target trajectory and presents the shooter with a very accurate analysis of the hit or miss pattern. ¶0023;  processor 210 will then perform a trajectory analysis using the setup information 208 and the image and rotation data. ¶0042], the system comprising: 
	one or more devices for image capture and analysis of a shooting session as described in claim 16 [see the rejection of claim 16], 
	a transmitter [Fig.2; wireless interface (214)] configured to communicate image data from the image capturing devices [¶0023-¶0026; camera 204 is continually taking images and also storing them in a rotating buffer where the last N photos can be retrieved... processor 210 will then perform a trajectory analysis using the setup information 208 and the image...  results of this process are exported for presentation to the user's device (herein described as the user or the user's device) via a wireless interface 214, such as Bluetooth, WiFi, or cellular. ¶0033-¶0034; tracking logic 328 in 308, 310, 318, and 320 can be performed on the gun near the camera. Alternatively, the logic processing can occur separate from the gun...  input to and the output from the processing unit can take place via wired or wireless means and could also traverse the internet to reach remote locations], 	
	a computer for analyzing the image data [¶0006; optical tracking device captures and analyzes a target trajectory and presents the shooter with a very accurate analysis of the hit or miss pattern. ¶0026; Target position logic 310 is performed in processor 210 on all, some, or none (none if the target position is determined by non-optical means such as a radar or LIDAR) of the extracted images to produce an estimate of the target position. ¶0033-¶0034], and 
	a display for outputting the analyzed image data [¶0021; tracking device will analyze the target and present the results to at least one of a display device 106 and/or an audio headphone 108 that provides feedback to the shooter in real-time or near real-time on how to improve the shot. The feedback can be presented similar to FIG. 4 where the target location relative to the shot pattern is displayed. ¶0023; processor 210 will then perform a trajectory analysis...  results of this process are exported for presentation to the user's device... displayed on a screen. Fig.4, Fig.5, Fig.7].

In regard to claim 30, Pautler discloses a method for image capture and analysis of a shooting session  [¶0006; optical tracking device captures and analyzes a target trajectory and presents the shooter with a very accurate analysis of the hit or miss pattern. ¶0023;  processor 210 will then perform a trajectory analysis using the setup information 208 and the image and rotation data. ¶0042], the method comprising: 
	activating one or more devices [¶0023-¶0024] for image capture and analysis of a shooting session as described in claim 16 [see the rejection of claim 16], 
	identifying initiation of a shooting session by detecting the user initiated trigger occurrence [¶0023-¶0024; rotation measuring device 202 is constantly sampling and storing information in a rotating buffer where several seconds of data can be retrieved, when enabled by the user either through a button, voice command, specific gun orientation... shot detection function 206 detects that a shot has been fired by measuring a sudden acceleration of the gun in the axis of the barrel via an accelerometer or gyroscope, measuring the angular rates via a gyroscope, sensing an abrupt shift in the image via subsequent image comparisons, ... The processor 210 will then perform a trajectory analysis using the setup information 208 and the image and rotation data by using the inertial gun rate and data from the images to calculate the target... Recording can be enabled by activating a button or switch, when the gun senses it is pointed at or above the horizon based on accelerometer measurements... When the firing detector 306 senses the discharge of the shooting device, a number of images (N) are extracted from memory and passed to the target range logic 308 and target position logic 310], 
	capturing an image of the target  [¶0023-¶0024; camera 302 records images or video (continuously or intermittently) while enabled... Target range logic 308 is performed in processor 210 on all or some of the extracted images], 
	analyzing the image of the target [¶0026; Target position logic 310 is performed in processor 210 on all, some, or none (none if the target position is determined by non-optical means such as a radar or LIDAR) of the extracted images to produce an estimate of the target position], and 
	detecting hit of target by detecting the change in motion characteristics of the detected target  [¶0006; optical tracking device captures and analyzes a target trajectory and presents the shooter with a very accurate analysis of the hit or miss pattern. ¶0026-¶0030; rate of the target is measured in the preferred embodiment using changes in target location over time in a series of images in target rate logic 318 which can be an inertial linear velocity, angular velocity relative to the camera or gun, or inertial angular velocity... relative angular velocity of the target can be measured by comparing two or more successive images to determine how many pixels the target moved in a given time. ¶0023; processor 210 will then perform a trajectory analysis using the setup information 208 and the image and rotation data by using the inertial gun rate and data from the images to calculate the target relative rate with respect to the camera as well as range].
	See claim 16 for elaboration on Pautler.

In regard to claim 34, Pautler discloses the method according to claim 30. Pautler further discloses, 
	wherein one or more of the one or more image capturing devices are configured to capture a video stream [¶0024; camera 302 records images or video (continuously or intermittently) while enabled], and the method further comprising: 
	displaying a complete shooting session with the target [¶0021; tracking device will analyze the target and present the results to at least one of a display device 106... feedback can be presented similar to FIG. 4 where the target location relative to the shot pattern is displayed. ¶0035; user is presented with the video of the shot and with information about the boresight and shot pattern for self-analysis. ¶0023, ¶0025].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17-20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pautler (US 2019/0056198) in view of Ostovich (US 2018/0216916) (hereinafter Ostovich).

In regard to claim 17, Pautler discloses the device according to claim 16. Pautler further discloses,
	wherein a first camera of the at least two cameras is ... for capturing a shooting target trajectory [¶0027-¶0028; target rate can optionally be measured using a camera that is stationary on the ground. ¶0036]
	wherein the processor is further configured to recognize a target in an image captured by the first camera to detect the target [¶0026; Target position logic 310 is performed in processor 210 on all, some, or none (none if the target position is determined by non-optical means such as a radar or LIDAR) of the extracted images to produce an estimate of the target position].
	Although Pautler discloses various embodiments where the camera can be mounted in different locations, Pautler does not explicitly disclose wherein the device comprises at least two cameras, wherein a first camera of the at least two cameras is a shooting range camera for capturing a shooting target trajectory. However Ostovich discloses, 
	wherein the device comprises at least two cameras [¶0056-¶0057; plurality of cameras 112], 
	wherein a first camera of the at least two cameras is a shooting range camera for capturing a shooting target trajectory [¶0045; gun range equipped with a shooter observation booth 110. ¶0056-¶0059; plurality of cameras 112 may be disposed so as to observe the target downrange... plurality of cameras 112 and/or the projectile strike 122 observed by the plurality of cameras], and 
	wherein the processor is further configured to recognize a target in an image captured by the first camera to detect the target [¶0059; shooter data observed by the plurality of cameras 112 and/or the projectile strike 122 observed by the plurality of cameras may be transmitted to the shooter data analysis tool 116. The shooter data analysis tool 116 may analyze this shooter data and/or the projectile strike 122 to determine whether at least one shooting flaw 120 is present and may select a corresponding at least one corrective measure 130. ¶0043-¶0046].
	The embodiment of Pautler used in the rejection of claim 1 discloses using a single camera aimed at the target to capture images of the target. Pautler discloses additional embodiments as described in ¶0045-¶0052 where the camera is mounted  in different/additional locations. However, Pautler does not explicitly disclose a single embodiment using two cameras and Pautler additionally does not specify a shooting station. 
	Ostovich discloses multiple cameras located on and around a shooting booth including cameras for capturing data of the target and cameras for capturing data of the shooter. The camera data (images) are processed in order to determine target/shot information, similar to Pautler.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Pautler with the shooting stand/booth with multiple cameras as disclosed by Ostovich in order to provide a controlled and protected environment for determining shooting technique data [Ostovich ¶0034-¶0037, ¶0054-¶0058] and to capture various data about a shooting session and shooter concurrently [Ostovich ¶0034-¶0037, ¶0043-¶0046]. As disclosed by Ostovich, using multiple cameras and the disclosed shooting booth allows for multiple types of performance indications to be captured during a shooting session in a controlled manner. 

In regard to claim 18, Pautler in view of Ostovich discloses the device according to claim 17. Pautler in view of Ostovich further discloses, 
	wherein a second camera of the at least two cameras is a gun mounted camera configured to capture a view in a direction the gun is pointing [Pautler ¶0021; device is aligned to the boresight of the gun . Pautler ¶0045; position and velocity of the target is determined by the positions of the target as captured by a camera mounted to the gun. Ostovich ¶0056-¶0059; plurality of cameras 112 may be disposed so as to observe the target downrange].
	See claim 17 for elaboration on Pautler and Ostovich and motivation to combine. 

In regard to claim 19, Pautler in view of Ostovich discloses the device according to claim 18. Pautler further discloses,
	 wherein the processor is further configured to identify a pointing trajectory of the gun mounted camera in the image captured by the first camera  [¶0050; position and rate of the shooting device are estimated by the position and change of position of the shooting device measured by the camera. ¶0036-¶0037; a camera 302 records images or video ... rotational rates of the gun can be measured... measuring the rate of the gun using data from a stationary camera located on the ground...  point of aim 316 is the measured aim point or measured projectile trajectory at a known range on the image. ¶0023; processor 210 will then perform a trajectory analysis using the setup information 208 and the image and rotation data by using the inertial gun rate and data from the images to calculate the target relative rate with respect to the camera as well as range. ¶0042].

In regard to claim 20, Pautler in view of Ostovich discloses the device according to claim 17. Pautler in view of Ostovich further discloses, 
	further comprising a third camera for capturing an image of a shooter posing for a shooting session at a shooting stand [Ostovich ¶0055; plurality of cameras 112 may be disposed so as to observe a shooter and a firearm positioned within the shooter observation booth 110. The plurality of cameras 112 may transmit shooter data to the shooter data analysis tool 116. Ostovich Fig.5 through Fig.9; more than three cameras (112) including multiple cameras for capturing an image of a shooter in the shooting booth].
	See claim 17 for motivation to combine 

In regard to claim 22, Pautler in view of Ostovich discloses the device according to claim 17. Pautler further discloses, 
	wherein one or more of the one or more of the cameras are high-speed cameras [¶0024; camera 302 records images or video (continuously or intermittently) while enabled. ¶0028;  rate of the target is measured in the preferred embodiment using changes in target location over time in a series of images in target rate logic 318 which can be an inertial linear velocity, angular velocity relative to the camera or gun, or inertial angular velocity... relative angular velocity of the target can be measured by comparing two or more successive images to determine how many pixels the target moved in a given time. ¶0035-¶0036].
	One of ordinary skill would readily appreciate that the cameras disclosed by Pautler are "high-speed" cameras, because Pautler describes the cameras as "video" cameras and describes collecting a series of consecutive images of a moving target wherein despite the target moving at a substantial speed, the two consecutively captured images will both contain the same subject. That is, as unquestionably well known in the art, when capturing video, images are inherently captured at a "high-speed" in order to generate a viewable video for display. Even if this was not the case, Pautler discloses that for two consecutively captured image frames, a target moving at a certain velocity will be located within the two consecutively captured images while the target is still in the air. This makes it further clear that the cameras of Pautler can be considered "high-speed" cameras.  

In regard to claim 23, Pautler in view of Ostovich discloses the device according to claim 17. Pautler further discloses, 
	wherein one or more of the one or more of the cameras are video cameras [¶0024; camera 302 records images or video (continuously or intermittently) while enabled. ¶0035-¶0036].

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pautler (US 2019/0056198) in view of Ostovich (US 2018/0216916) (hereinafter Ostovich) in view Apkarian (US 2017/0321987).

In regard to claim 21, Pautler in view of Ostovich discloses the device according to claim 17. Pautler in view of Ostovich further discloses 
	further comprising a camera for capturing a target image at close range view [Ostovich ¶0059; plurality of cameras 112, wherever provided, may be maneuverable so as to change or adjust orientation, direction, or focal point].
	 See claim 17 for motivation to combine. Neither Pautler nor Ostovich explicitly disclose further comprising a camera for capturing a target image at close range view which is controlled by a target position detected by the processor analyzing the image captured by any of the cameras. However Apkarian discloses, 
	further comprising a camera for capturing a target image at close range view [¶0055; processor 132 may direct camera 124 to increase the zoom position of zoom lens 224 to compensate for a long subject distance 172, and direct camera 124 to decrease the zoom position of zoom lens 224 to compensate for a short subject distance 172. This can provide camera 124 with a reduced field of view for distant shots where a target marker 136 is expected to occupy a smaller portion of the captured image 152, and can provide camera 124 with a greater field of view for close shots where target marker 136 is expected to occupy a greater portion of the captured image 152 (e.g. to ensure the target marker 136 can fit within the captured image 152)] which is controlled by a target position detected by the processor analyzing the image captured by any of the cameras [¶0034-¶0037; processor 132 matches image portion 156 a with tag information corresponding to target marker 136 stored in memory 128 of simulated firearm 100...  distance between image portion 156 a or the target market 136 therein and a center of the captured image 152 a. ¶0039;  processor 132 may estimate real distances between points on a captured image 152 a based on the camera field of view 144 (FIG. 2) and a camera subject distance 172... subject distance 172 may be estimated based on camera focus information associated with the captured image 152 a. ¶0055; determine subject distance 172 by reference to camera focus information. ¶0082-¶0083. Fig.2; subject distance (172) corresponding to the position of the target. ¶0055; processor 132 may direct camera 124 to change the zoom position of zoom lens 224 based on the determined subject distance 172].
	Apkarian discloses a system for determining shot locations on a target, similar to Pautler. Apkarian discloses a camera can capture an image of an area including a target wherein the image is analyzed to determine a "subject distance" of the target. For example, as can be seen in Fig.2 a target is at a subject distance (172) from the weapon. As described above, the camera image is used to determine the subject distance wherein as the subject distance is the position/location of the object in the depth direction relative to the camera, one of ordinary skill would readily appreciate that this may be considered a "detected position" of a target. Additionally it is apparent that the system of Apkarian knows the location of the target marker in the image as this is used to determine the shot accuracy of the firearm. As noted above Apkarian discloses that a camera may be automatically controlled in order to increase or decrease zoom such that an appropriate area including the target is displayed to a user. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Pautler in view of Ostovich with the capturing of a zoomed in view as disclosed by Apkarian in order to optimize the details of a display image generated for a user [Apkarian ¶0052-¶0057]. As disclosed by Apkarian, adapting image capture, including altering zoom, allows generation of an improved display image by ensuring the display image includes image content currently relevant to a user.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pautler (US 2019/0056198) in view of Tinichigiu et al. (US 2019/0195599) (hereinafter Tinichigiu).

In regard to claim 25, Pautler discloses the system according to claim 24. Pautler further discloses, 
	further comprising a cloud communication platform comprising ... a data storage [¶0021; display device 106 will also, in one embodiment, provide an internet connection via built in Wi-Fi or cellular based such as a 4G connection, or via wireless or wired connection to a device connected to the internet to the “Cloud” 110 for storage and social media applications.].
	Although Pautler acknowledges that images can be uploaded to a cloud in ¶0021 and remote processing in ¶0033, Pautler does not explicitly disclose the image processing is done on the "cloud". However Tinichigiu discloses, 
	further comprising a cloud communication platform comprising the computer and a data storage  [¶0051-¶0052;  database and/or an analytics service for generating reports and/or for storing outputs of the calibration process and/or shot group data. The remote services 110 may be available through, for example, a cloud service... analysis of one or more images of a shooting target... process 300 may be executed on a processor(s)...  a remote server-cluster and/or a cloud service].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Pautler with the cloud computing and processing of images as disclosed by Tinichigiu in order to reduce local processing by allowing for remote image analysis [Tinichigiu ¶0045, ¶0051-¶0053]. As disclosed by Tinichigiu and as readily appreciated by one of ordinary skill, cloud computing allows for a reduction in local processing as well as sharing of processing between various nodes.

Claim(s) 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pautler (US 2019/0056198) in view of Chadwick (US 2015/0091252). 

In regard to claim 26, Pautler discloses the system according to claim 24. Pautler does not explicitly disclose, further comprising a token management system for providing users with user tokens, and the user tokens comprising shooting preferences and credits. However Chadwick discloses, 
	further comprising a token management system  [¶0020; shooting target management system... user identification (ID) device 60] for providing users with user tokens [¶0024-¶0025; user of the system 10... user ID device 60 may also include pluggable devices, such as dongles, keys, or other insertable components, which have a memory thereon and an interface structure that physically connects to the user control unit 30], and the user tokens comprising shooting preferences and credits [¶0028; target information 66 may include information about the user's past, current, or future use of the system 10, general information about shooting at the venue, and other information relative to target shooting... limitations or restrictions on the user's ability to dispense targets 22, or other information relative to target 22 use of the user. ¶0031-¶0034;  selection of the user's shooting details is input onto the target information 66 of the user ID device 60. This information may be uploaded to the user ID device 60] and credits [¶0028-¶0029; a user has pre-paid for 50 targets 22 during a shooting period, the number of targets 22 (target count) dispensed and the number of targets 22 available for dispensing may be continually updated on the user ID device 60. ¶0031-¶0033; The wireless communication system 62 built into the user ID device 60 may begin communicating with the user control unit 30. For example, the user control unit 30 may register that the user has selected to pre-purchase one-hundred (100) targets 22].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Pautler with the management system as disclosed by Chadwick in order to effectively and conveniently manage the use of shooting targets in a shooting range [Chadwick ¶0003-¶0007, ¶0030-¶0032, ¶0021-¶0022, ¶0039]. As disclosed by Chadwick, using the disclosed user device ("token") allows for improved user convenience in a shooting range, as the system readily knows information about the user and can control the shooting session accordingly.

In regard to claim 27, Pautler discloses the system according to claim 24. Pautler does not explicitly disclose, further comprising one or more shooting stands comprising a token reader and a shooting session initiation detector. However Chadwick discloses
	further comprising one or more shooting stands [¶0022; each shooting bay. Fig.2; firing range with multiple bays. ¶0031; shooting range or similar venue] comprising a token reader [¶0021-¶0022; a shooting range equipped with the system 10 may have a plurality of target dispensing devices 20 that are arranged in various locations about a shooting field... user control unit 30 may be positioned proximate to where the user (shooter) is positioned. ¶0041; user control unit 30 may include a housing 34 which includes an interface port 37 for engaging with the user ID device 60... interface port 37 may be physically and electronically engage with the user ID device 60 to facilitate communication between the user control unit 30 and the user ID device 60] and a shooting session initiation detector [¶0024; switch 50 may be positioned proximate to the user control unit 30, such as connected to the user control unit 30... user of the system 10 may depress one or more buttons on the switch 50, or otherwise activate the switch 50, to transmit a signal for dispensing of one or more targets 22. The switch 50 may include any number of buttons or other activation features. ¶0032;  When the user is ready to being shooting, the user may activate the switch 50 which transmits a signal to the user control unit 30 to instruct the target dispensing device 20 to release or launch a target 22].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Pautler with the management system containing a shooting stand, token reader, and shooting session initiation detector as disclosed by Chadwick in order to effectively and conveniently manage the use of shooting targets in a shooting range [Chadwick ¶0003-¶0007, ¶0030-¶0032, ¶0021-¶0022, ¶0039]. As disclosed by Chadwick, using the disclosed user device ("token") allows for improved user convenience in a shooting range, as the system readily knows information about the user and can control the shooting session accordingly. 

In regard to claim 28, Pautler in view of Chadwick discloses the system according to claim 27. Pautler in view of Chadwick further discloses, 
	further comprise a shooting pattern controller configured to accept shooting pattern controlling data [Chadwick ¶0047; user-selectable input corresponding to at least one of a target dispensing location and a target quantity, and delaying dispensing of the at least one of the plurality of targets a predetermined period of time after activating the at least one user-selectable input. Chadwick ¶0043; user-selectable inputs 54 may also be keyed to various target launching schemes, such as pre-programmed launching routines which are composed of various traps and various quantities of target. Chadwick ¶0028;  any target dispensing arrangement, including counting up (tracking an unrestricted number of targets used), counting down (tracking a predetermined number of pre-purchased or unpurchased targets), pricing arrangements based on quantity of targets 22 used, and other arrangements of target dispensing] from the group consisting of one of preset configuration [Chadwick ¶0043; pre-programmed launching routines], individual setup date from a user token [Chadwick ¶0031-¶0034; selection of the user's shooting details is input onto the target information 66 of the user ID device 60. This information may be uploaded to the user ID device 60], and range keeper instructions [Chadwick ¶0030; management control unit 40 may be included with the system 10 to allow for management controls over the system 10 and/or over the user ID device 60. For example, the management control unit 40 may be located within an office or storefront that is remote from the shooting range, the user control units 30].
	See claim 27 for motivation to combine.

In regard to claim 29, Pautler in view of Chadwick discloses the system according to claim 28. Pautler in view of Chadwick further discloses, 
	further comprising a payment schedule [Chadwick ¶0039; payment interface, wherein a quantity of targets is purchased through the payment interface by the user... allow the user to purchase targets prior to using the system 10, during use of the system 10, or to pay for used targets after using the system 10. Chadwick ¶0031-¶0033], wherein the user token comprises credits awarded by a payment routine for purchasing services offered by the system [Chadwick ¶0028-¶0029;  target information 66 may include a pre-purchased quantity of targets 22 prior to shooting the targets... if a user has pre-paid for 50 targets 22 during a shooting period, the number of targets 22 (target count) dispensed and the number of targets 22 available for dispensing may be continually updated on the user ID device 60. Chadwick ¶0031-¶0033; user may be presented with the options for purchasing clay shooting targets, such as being able to pre-pay for a specific number of targets 22, shoot any number of targets 22 and pay for them after shooting is concluded, or other arrangements].
	See claim 27 for motivation to combine.

Claim(s) 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pautler (US 2019/0056198) in view Apkarian (US 2017/0321987).

In regard to claim 31, Pautler discloses the method according to claim 30. Pautler further discloses, further comprising: 
	detecting a shot fired [¶0023;  shot detection function 206 detects that a shot has been fired. ¶0024;  firing detector 306 senses the discharge of the shooting device], 
	detecting position of the target in the captured image [¶0026; Target position logic 310 is performed in processor 210 on all, some, or none (none if the target position is determined by non-optical means such as a radar or LIDAR) of the extracted images to produce an estimate of the target position]. 
	Pautler does not explicitly disclose using the detected position to control image view of a high speed image capturing device, and capturing a close up view of the target by the high speed image capturing device. However Apkarian discloses
	detecting a shot fired [¶0062; send and/or receive shot data], 
	detecting position of the target in the captured image [¶0034-¶0037; processor 132 matches image portion 156 a with tag information corresponding to target marker 136 stored in memory 128 of simulated firearm 100...  distance between image portion 156 a or the target market 136 therein and a center of the captured image 152 a. ¶0039;  processor 132 may estimate real distances between points on a captured image 152 a based on the camera field of view 144 (FIG. 2) and a camera subject distance 172... subject distance 172 may be estimated based on camera focus information associated with the captured image 152 a. ¶0055; determine subject distance 172 by reference to camera focus information. ¶0082-¶0083. Fig.2; subject distance (172) corresponding to the position of the target] and 
	using the detected position to control image view of a high speed image capturing device [¶0055; processor 132 may direct camera 124 to change the zoom position of zoom lens 224 based on the determined subject distance 172], and 
	capturing a close up view of the target by the high speed image capturing device [¶0055; processor 132 may direct camera 124 to increase the zoom position of zoom lens 224 to compensate for a long subject distance 172, and direct camera 124 to decrease the zoom position of zoom lens 224 to compensate for a short subject distance 172. This can provide camera 124 with a reduced field of view for distant shots where a target marker 136 is expected to occupy a smaller portion of the captured image 152, and can provide camera 124 with a greater field of view for close shots where target marker 136 is expected to occupy a greater portion of the captured image 152 (e.g. to ensure the target marker 136 can fit within the captured image 152)].
	Apkarian discloses a system for determining shot locations on a target, similar to Pautler. Apkarian discloses a camera can capture an image of an area including a target wherein the image is analyzed to determine a "subject distance" of the target. For example, as can be seen in Fig.2 a target is at a subject distance (172) from the weapon. As described above, the camera image is used to determine the subject distance wherein as the subject distance is the position/location of the object in the depth direction relative to the camera, one of ordinary skill would readily appreciate that this may be considered a "detected position" of a target. Additionally it is apparent that the system of Apkarian knows the location of the target marker in the image as this is used to determine the shot accuracy of the firearm. As noted above Apkarian discloses that a camera may be automatically controlled in order to increase or decrease zoom such that an appropriate area including the target is displayed to a user. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Pautler with the capturing of a zoomed in view as disclosed by Apkarian in order to optimize the details of a display image generated for a user [Apkarian ¶0052-¶0057]. As disclosed by Apkarian, adapting image capture, including altering zoom, allows generation of an improved display image by ensuring the display image includes image content currently relevant to a user.

In regard to claim 32, Pautler in view of Apkarian discloses the method according to claim 31. Pautler in view of Apkarian further discloses, further comprising: 
	analyzing the close up view of the target [Apkarian ¶0031; Processor 132 is configured to determine whether a portion of an image captured by camera 124 matches a target marker 136... Processor 132 can determine whether a portion of a captured image matches a target marker 136 according to any known image recognition process or algorithm. Apkarian ¶0055-¶0056; can provide camera 124 with a reduced field of view for distant shots where a target marker 136 is expected to occupy a smaller portion of the captured image 152... image recognition process employed by processor 132. Pautler ¶0023-¶0029], and 
	detecting a trajectory of a fired bullet or shotgun pellets relative the target trajectory [Pautler ¶0023; processor 210 will then perform a trajectory analysis using the setup information 208 and the image and rotation data by using the inertial gun rate and data from the images to calculate the target relative rate with respect to the camera as well as range. Pautler ¶0029-¶0030;  point of aim 316 is the measured aim point or measured projectile trajectory at a known range on the image. Apkarian ¶0041-¶0043, ¶0051]..
	See claim 31 for motivation to combine. 

In regard to claim 33, Pautler in view of Apkarian discloses the method according to claim 32. Pautler further discloses, further comprising: 
	displaying an analyzed shooting session on a display [¶0021-¶0023; feedback can be presented similar to FIG. 4 where the target location relative to the shot pattern is displayed. ¶0038-¶0039].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DeAngelis (US 2016/0373682) – Discloses viewing, measuring, and assessing shooting accuracy by capturing images and/or video of a target and displaying shot information to a user based thereon [Abstract, ¶0018-¶0023]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        October 24, 2022